DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 05/20/2022. 
Acknowledgement is made to the amendment of claim 1.
Acknowledgement is made to the cancellation of claims 2-4 and 9. 
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 1, 5-8, and 10-11 are pending. A complete action on the merits appears below. 

Claim Interpretation
A switch is interpreted as being an element which can either connect or not connect to other electrical elements of a device.
A bridge is an element which electrically connects two elements. 
Electrically connected electrodes will have circuits completed by having both an input terminal connected to an active electrode and an output terminal connected to a negative electrode. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,755,760 to Maguire et al (herein after “Maguire”) in view of U.S. Patent Publication No. 2015/0133916 A1 to Shin et al. (herein after “Shin”) and U.S. Patent Publication No. 2010/0030087 A1 to Hettrick et al. (herein after “Hettrick”).
Regarding claim 1, Maguire teaches a high-frequency thermal therapy device (Col. 1; Lines 4-6), comprising: 
a handle (Fig. 6A; handle 400); 
an elongated body (Fig. 4A; catheter body 410) extending from the handle; 
a first electrode (Fig. 5A; coil 402) disposed at one portion of the elongated body for cauterizing a target lesion and including a first active electrode and a wound in a spiral shape in parallel with each other along an outer circumferential surface of the elongated body; 
a second electrode (Fig. 5A; coil 404) disposed at another portion of the elongated body for cauterizing the target lesion and including a second active electrode and a wound in a spiral shape in parallel with each other along the outer circumferential surface of the elongated body; 
a radio frequency generator (Col. 10; Lines 33-37) for generating a radio frequency current; 
an electric circuit (Col. 10; Lines 45-50) for connecting the radio frequency generator to the first and the second electrodes; and 
a switch for opening or closing the electric circuit (Col. 14; Lines 14-21 discuss the use of switches which selectively disable or enable individual electrodes, allowing the physician to control the effective length of the electrode surface available for ablation and to adapt the control mechanism to the needs of an individual patient)
wherein a length of the first electrode is different from a length of the second electrode in an extending direction of the elongated body (Col. 14; Lines 14-21).
However, Maguire fails to teach the first and second electrodes as comprising an active electrode and a passive electrode. 
Maguire further teaches the use of an indifferent electrode to provide a return path to complete the circuit and may take the form of one of the various electrodes located on the catheter in use (Col. 10; Lines 45-50).
Shin teaches a high-frequency catheter having a pair of bipolar electrodes spirally formed along the outer peripheral surface of the catheter body (¶[0014]- [0015]). This bipolar electrode configuration being beneficial so as to form a lesion shaped to treat disease tissue while minimizing normal tissue damage (¶[0012]- [0014]).
Shin further teaches the spiral electrodes as comprising both active and passive electrodes (Fig. 4; active electrode 13 and passive electrode 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of the electrode comprising both an active electrode and a passive electrode portion of Shin into the device of Maguire to provide a treatment which will minimize unnecessary damage to normal tissue (¶[0014]- [0015]).
Maguire further fails to teach the device wherein the switch includes: a pair of input terminals connected to the radio frequency generator; a pair of first output terminals respectively connected to the first active electrode and the first passive electrode; a pair of second output terminals respectively connected to the second active electrode and the second passive electrode; and a bridge configured to selectively connect the pair of input terminals to the pair of first output terminals, to the pair of second output terminals, or to both the pair of first output terminals and the pair of second output terminalsthe first and the second electrodes, and wherein the bridge includes an active bridge and a passive bridge that are configured to be interlocked with each other, such that when the active bridge is activated to connect one of the pair of input terminals to one of the pair of first or second output terminals, the passive bridge is also activated to connect the other of the pair of input terminals to the other of the pair of first or second output terminals, and when the active bridge is inactivated to disconnect one of the pair of input terminals to one of the pair of first or second output terminals, the passive bridge is also inactivated to disconnect the other of the pair of input terminals to the other of the pair of first or second output terminals.  
Hettrick teaches a device having multiple pairs of electrodes (¶Abstract). The multiple pairs of electrodes may be selected for activation through a switch module, the switch module may include any type of known switching mechanism for the selection of available electrodes (¶[0062]).
As Maguire teaches a functional circuit which a user may selectively switch on or off any combination of usable electrodes, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hettrick into the device of Maguire as it would be obvious to use any known mechanism for switching between electrodes to provide selectability for specific electrodes of a set of electrodes.
Regarding claim 5, Maguire further teaches the high-frequency thermal therapy device of claim 1, wherein according to an operation of the switch, the first active electrode and the first passive electrode are electrically connected to the radio frequency generator (Col. 10; Lines 33-37); the second active electrode and the second passive electrode are electrically connected to the radio frequency generator; or the first active electrode, the first passive electrode, the second active electrode, and the second passive electrode are electrically connected to the radio frequency generator (Col. 10; Lines 33-37).  
Regarding claim 6, Hettrick further teaches the high-frequency thermal therapy device of claim 5, wherein the pair of input terminals comprises: a first terminal extending from an active terminal of the radio frequency generator; and a second terminal extending from a passive terminal of the radio frequency generator, wherein the pair of first output terminals comprises: a third terminal extending from the first active electrode; and a fourth terminal extending from the first passive electrode, wherein the pair of second output terminals comprises: a fifth terminal extending from the second active electrode; and a sixth terminal extending from the second passive electrode, and wherein the bridge is configured to connect the pair of input terminals to or block the pair of input terminals from the pair of first output terminals and the pair of second output terminals (As discussed in the above incorporation, any known switching mechanism may be utilized to provide a selection of any number of electrodes, such as utilizing connection points and connecting elements to connect different electrically active elements, such as electrodes).  
Regarding claim 7, Hettrick further teaches the high-frequency thermal therapy device of claim 6, wherein the bridge comprises: a first bridge for connecting the pair of input terminals with the pair of first output terminals; a second bridge for connecting the pair of input terminals with the pair of second output terminals; and a third bridge for connecting the pair of input terminals with the pair of first output terminals and the pair of second output terminals, and wherein the bridge is configured such that any one of the first bridge, the second bridge, and the third bridge is activated to electrically connect the radio frequency generator to at least one of the first and the second electrodes, or all of the first bridge, the second bridge, and the third bridge are inactivated to electrically disconnect the radio frequency generator from the first and the second electrodes (As discussed in the above incorporation, any known switching mechanism may be utilized to provide a selection of any number of electrodes, such as utilizing connection points and connecting elements to connect different electrically active elements, such as electrodes).  
Regarding claim 8, Hettrick further teaches the high-frequency thermal therapy device of claim 7, wherein the first bridge comprises: a first active bridge for connecting the first terminal with the third terminal; and a first passive bridge for connecting the second terminal with the fourth terminal, wherein the second bridge comprises: a second active bridge for connecting the first terminal with the fifth terminal; and a second passive bridge for connecting the second terminal with the sixth terminal, and wherein the third bridge comprises: a third active bridge for connecting the first terminal with the third terminal and the fifth terminal; and a third passive bridge for connecting the second terminal with the fourth terminal and the sixth terminal (As discussed in the above incorporation, any known switching mechanism may be utilized to provide a selection of any number of electrodes, such as utilizing connection points and connecting elements to connect different electrically active elements, such as electrodes).  
Regarding claim 10, Maguire teaches the high-frequency thermal therapy device of claim 1, wherein at least one of the first and second electrodes is electrically connected to the radio frequency generator by an operation of the switch, and wherein the cauterization length is changed according to the number of the electrodes electrically connected to the radio frequency generator (Col. 14; Lines 14-21).
In accordance with the above rejection of claim 1, Shin further teaches the device wherein each of the first and second electrodes comprises an active electrode body and a passive electrode body facing each other to be configured such that the cauterization is performed by a radio frequency radiation between the active electrode body and the passive electrode body (Fig. 4; active electrode 13 and passive electrode 15).  
Regarding claim 11, Maguire further teaches the high-frequency thermal therapy device of claim 10, wherein the active electrode body has an annular shape, and wherein the passive electrode body has an annular shape and is disposed parallel to the active electrode body (Fig. 5A; coils 402 and 404).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Swanson, Whitebook and Forsyth reference are moot in view of the new rejections under Maguire, Shin and Hettrick. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794